    Case 1:16-cv-07201-LAP-KHP Document 97 Filed 07/16/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


HUGUES-DENVER AKASSY,

                Petitioner,
                                        16 Civ. 7201 (LAP) (KHP)
       -against-
                                                   ORDER
MICHAEL KIRKPATRICK,

                Respondent.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    Hughes-Denver Akassy, proceeding pro se, filed a petition

for a writ of habeas corpus under 28 U.S.C. § 2254 challenging

his conviction in New York State Supreme Court for rape,

harassment, and other offenses.      (Dkt. no. 2.)    On December 7,

2018, Magistrate Judge Katherine H. Parker issued a carefully

reasoned 63-page Report and Recommendation recommending that Mr.

Akassy’s petition be dismissed in its entirety.        (Dkt. no. 73.)

On December 17, 2018, Mr. Akassy submitted objections to the

Report and Recommendation.     (Dkt. no. 74.)

    For purposes of this order, the Court assumes the parties’

familiarity with the underlying facts and analysis set forth in

Magistrate Judge Parker’s Report and Recommendation.         When

reviewing a report and recommendation, the district court “may

accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.”        28 U.S.C.

§ 636(b)(1)(C).    When a party submits an objection to a
       Case 1:16-cv-07201-LAP-KHP Document 97 Filed 07/16/20 Page 2 of 3



magistrate judge’s report and recommendation, the district court

reviews de novo the parts of the report and recommendation to

which the party objected.        Id.; Fed. R. Civ. P. 72(b).

       Mr. Akassy’s principal objection is that Magistrate Judge

Parker erred in denying him relief based on the alleged

falsification of his indictment.         (See, e.g., dkt. no. 74 at 2-

3, 5-6, 8, 9, 10.)       Reviewing de novo Mr. Akassy’s arguments on

that point, the Court finds them meritless.           First, Mr. Akassy

has not identified any credible evidence supporting his theory

that the indictment was falsified, forged, or otherwise

improper.     Second, as Magistrate Judge Parker correctly found,

Mr. Akassy’s arguments targeting the indictment concern the

grand jury proceedings and provide no basis for habeas corpus

relief.     (See dkt. no. 73 at 41-42); see also, e.g., Lopez v.

Riley, 865 F.2d 30, 32 (2d Cir. 1989) (“If federal grand jury

rights are not cognizable on direct appeal where rendered

harmless by a petit jury, similar claims concerning a state

grand jury proceeding are a fortiori foreclosed in a collateral

attack brought in a federal court.”).

       Alongside his arguments regarding the indictment, Mr.

Akassy makes scattershot objections to virtually every

conclusion reached by Magistrate Judge Parker.           (See dkt. no.

74.)    The Court has reviewed his arguments and the Report and

Recommendation de novo and finds Magistrate Judge Parker’s
    Case 1:16-cv-07201-LAP-KHP Document 97 Filed 07/16/20 Page 3 of 3



resolution of the issues to be thorough, well-grounded in the

law, and correct.   The Court therefore adopts the Report and

Recommendation in its entirety.1

     For the foregoing reasons, Mr. Akassy’s habeas corpus

petition is dismissed.    Because Mr. Akassy has not made a

substantial showing of a denial of a constitutional right, no

certificate of appealability will be granted.        The Clerk of the

Court shall mark this action closed and all pending motions

denied as moot and mail a copy of this order to Mr. Akassy.


SO ORDERED.


Dated:   July 16, 2020
         New York, New York
                                 _______________________________
                                 LORETTA A. PRESKA, U.S.D.J.

1
     Mr. Akassy has two other pending motions, both of them
meritless. The first asks the Court to strike all of Magistrate
Judge Parker’s orders because she purportedly “impersonat[ed]”
Court of Appeals Judge Barrington D. Parker Jr. in ordering that
certain materials be placed under seal. (Dkt. no. 89.) But the
subject order is clearly signed by Magistrate Judge Parker (see
dkt. no. 32), and any confusion on the docket sheet regarding
the signatory of that order was the result of an error that has
since been corrected. Mr. Akassy’s second motion seeks review
of Magistrate Judge Parker’s order denying his motion for her
recusal. (See dkt. nos. 87, 90.) Mr. Akassy’s arguments for
recusal, however, are either bald assertions of bias or gripes
about Magistrate Judge Parker’s decisions against him, neither
of which provide a basis for recusal. See PaineWebber Inc. v.
Nwogugu, No. 98 Civ. 2441 (DLC), 1998 WL 912062, at *2 (S.D.N.Y.
Dec. 30, 1998) (“A recusal motion will not be granted where the
movant asserts only conclusory allegations that a judge is
biased . . . .“); Liteky v. United States, 510 U.S. 540, 555
(1994) (“[J]udicial rulings alone almost never constitute a
valid basis for a bias or partiality motion.”). Mr. Akassy’s
motions are therefore denied.
